 



EXHIBIT 10.103b

AMENDMENT
TO
SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

          This Amendment to Separation Agreement and General Release of All
Claims (“Amendment”) is entered into by and between Gary Wetsel and Aspect
Communications Corporation.

RECITALS

          A. Mr. Wetsel and Aspect previously entered into that certain
Separation Agreement and General Release of All Claims dated December 6, 2004
(the “Agreement”) to document the amicable resolution of all potential issues
and claims surrounding the employment of Mr. Wetsel by Aspect and the
termination of that employment. Capitalized terms not otherwise defined in this
Amendment shall have the meanings given them in the Agreement.

          B. Among other things, the parties had agreed to modify the terms of
certain stock options previously granted by Aspect to Mr. Wetsel. The parties
had intended that such modifications would not cause Aspect to be required to
adopt variable accounting for the stock options held by Mr. Wetsel.

          C. The parties have discovered an error in the documentation of the
modifications to such stock options and desire to amend the Agreement to correct
such error as set forth in this Amendment.

AGREEMENT

          NOW, THEREFORE, the parties agree that the Agreement is hereby amended
as follows:

          1. Section 3(c) of the Agreement is hereby deleted and replaced in its
entirety as follows:

       “c) During the period of his employment, Aspect granted certain stock
options to Mr. Wetsel, which options are listed on the Options Summary attached
as Exhibit A to this Agreement (the “Options”). Pursuant to the terms of the
existing stock option agreements (the “Option Agreements”) for the Options and
the provisions of the stock plan(s) to which the Options are subject, the
Options shall continue to vest through March 31, 2005. With respect to the
Option shares which are vested as of March 31, 2005, the terms and conditions of
the Option Agreements shall remain unmodified in any way, including that such
Option shares vested as of March 31, 2005 are exercisable until the sixtieth
(60th) day following the Separation Date. In consideration for the release of
claims and other obligations of Mr. Wetsel set forth in this Agreement, Aspect
hereby accelerates, as of the Effective Date of this Agreement, the vesting of
all of the Options which would otherwise be unvested as of March 31, 2005 (the
“Accelerated Shares”) held by Mr. Wetsel and such Accelerated Shares shall
become exercisable by Mr. Wetsel in twelve (12) equal monthly installments
following March 31, 2005 (the “Exercisability Period”), subject to Mr. Wetsel’s
continued compliance with the terms of this Agreement. Mr. Wetsel acknowledges
and agrees that if Aspect reasonably determines he is not in compliance with his
obligations to Aspect under this Agreement (including without limitation the
obligations set forth below in Sections 5 and 7-9) Aspect shall have the
immediate right to preclude his exercising any of the Accelerated Shares that
have not yet been exercised pursuant to this Section 3(c); provided however that
Mr. Wetsel shall be provided written notice of any purported default and ten
(10) days to establish that he is not in fact in violation of such obligations,
with the Board of Directors of Aspect (the “Board”) having sole and final
authority to determine whether a violation has occurred. To the extent the Board
determines no violation has occurred, Aspect shall lift the prohibition on
exercise of the Accelerated Shares and again permit exercise of such Options

 



--------------------------------------------------------------------------------



 



in accordance with the provisions of this Section 3(c) (meaning, on the schedule
set forth above during the Exercisability Period). To the extent the Board
determines that a violation has occurred, the prohibition on exercising the
Accelerated Shares shall remain in place and Mr. Wetsel shall not be permitted
to exercise such Accelerated Shares at any time thereafter. In consideration for
the release of claims and other obligations of Mr. Wetsel set forth in this
Agreement and subject to the limitation set forth in the preceding three
sentences, all of the Accelerated Shares (to the extent not previously
exercised) shall remain exercisable until the sixtieth (60th) day following the
date on which the final installment of the Accelerated Shares becomes
exercisable. In no event, however, shall any Option be exercisable following the
expiration of the original term of such Option. Except as set forth in this
Section 3(c) and the Option Agreements, Mr. Wetsel acknowledges that he has no
right, title or interest in or to any shares of Aspect’s capital stock under the
any other agreement (oral or written) with Aspect. Notwithstanding anything to
the contrary contained herein, in the event a Change of Control (as defined in
Mr. Wetsel’s employment agreement dated February 27, 2004) occurs on or prior to
March 31, 2005, the vesting of all of Mr. Wetsel’s options shall accelerate and
such options shall be exercisable in full upon such Change of Control.”

          2. Solely for purposes of Section 3(c) of the Agreement, “Effective
Date of this Agreement” shall mean the date this Amendment is last executed
below.

          3. Except as explicitly set forth above, the terms and conditions of
the Agreement shall remain in full force and effect, unmodified in any way.

          This Amendment is entered into as of the date last executed below.

         
Dated:
  February 1, 2005   /s/ Gary E. Barnett

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


      Aspect Communications Corporation
 
       

      1310 Ridder Park Drive

      San Jose, California 95131
 
       
Dated:
  February 1, 2005   /s/ Gary A. Wetsel

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


      Gary A. Wetsel

 